DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 23-33 are newly added, pending, and under consideration in this action. Claims 1-22 are cancelled.

Notice of Pre-AIA  or AIA  Status
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to U.S. Application Nos. 10/723,654, 12/383,906, 13/327,252, 13/779,071 which all have a filing date prior to March 16, 2013.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent applications, by the examiner, reveals that at least one claim presented or that have ever been presented in the instant application appears to be drawn to inventions having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the parent application.  More specifically, claims 23-31 feature a single formulation comprising both an immediate release mixture and an extended release mixture, and claims 23-33 feature a water soluble drug and an opioid analgesic agonistic to the kappa-receptor in a single mixture. Both features lack support in the aforementioned parent applications, and thus the effective filing date of at least one claim in the application appears to be November 25, 2020.
CONSEQUENTLY, THE AIA  INDICATOR IN THE INSTANT APPLICATION HAS BEEN CHANGED FROM ITS INITIAL SETTING OF “NO” TO THE MODIFIED SETTING OF “YES”.
Accordingly, this application is/will be examined under the AIA  (First-Inventor-to-File) law.  Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status:  Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE). 

Priority
	Claims 23-33 do not have priority to (1) U.S. Application No. 10/723,654, (2) U.S. Application No. 11/716,122, (3) U.S. Application No. 12/383,906, (4) U.S. Application No. 13/327,252, (5) U.S. Application No. 13/779,071, (6) U.S. Application No. 14/339,143, (7) U.S. Application No. 15/344,631, and (8) U.S. Application No. 15/725,738 because the parent applications do not provide support for the following limitations:
A single formulation comprising both an immediate release mixture and an extended release mixture (claims 23-31). There does not appear to be support in the aforementioned parent applications for this limitation because it was not described in the parent applications, and person skilled in the art would not recognize in the aforementioned parent application disclosures a description of the limitation. The aforementioned parent applications generically indicate that the composition may be formulated as immediate release or controlled release (e.g., extended release) forms, and exemplifies formulations that are either immediate release or extended release, but do not describe the instantly claimed limitation of a single formulation having both an immediate release portion and an extended release portion. There is no guidance in the parent applications to make a single formulation having both an immediate release portion and an extended release portion.
A combination of both a water soluble drug and an opioid analgesic agonistic to the kappa-receptor in a single mixture (claims 23-33). There does not appear to be support in the aforementioned parent applications for this limitation because it was not described in the parent applications, and person skilled in the art would not recognize in the aforementioned parent application disclosures a description of the limitation. The parent applications disclose a list of example opioid drugs suitable for use, but do not describe the instantly claimed limitation of opioid analgesic agonist to the kappa-receptor as the list appears to be a mixture of opioid analgesic that are agonists to the mu, delta, and kappa receptors. It is not clear from the list disclosed in the parent application that receptor specificity was a parameter in selecting the drug for use, and there is not guidance in the parent applications to select the drug based solely on the specific receptor it is an agonistic to.
Water soluble drugs (claims 23-33). There does not appear to be support in the aforementioned parent applications (1)-(6) for this limitation because it was not described in these parent applications, and person skilled in the art would not recognize in the aforementioned parent application disclosures a description of the limitation. The aforementioned parent applications disclose a list of examples of drugs suitable for use, but do not describe the instantly claimed limitation of water soluble drugs in general, as it appears to be a mixture of drugs that are known to be soluble in water (e.g., tramadol) and insoluble in water (e.g., hydrocodone). It is not clear from the list disclosed in the parent applications (1)-(6) that water solubility was a parameter in selecting the drug for use, and there is not guidance in the parent applications to select a drug based solely on its water solubility.
A polymer that provides extended release of the second water soluble drug (claims 23-31). There does not appear to be support in the aforementioned parent applications (1)-(6) for this limitation because it was not described in the parent applications, and person skilled in the art would not recognize in the aforementioned parent application disclosures a description of the limitation. The parent applications disclose that the composition may be formulated as an extended release form and that polymers may be used in the composition. Examples 25-27 in parent application (4), for example, also exemplify extended release formulations comprising a polymer (polyvinyl alcohol). However, the parent applications do not contain any guidance that specifically correlates the type of polymer to obtaining an extended release profile. Thus, there is no guidance in the parent applications (1)-(6) to selecting a polymer based on the type of release profile desired, in particular an extended release profile.
As such, claims 23-33 are not granted benefit of the following parent applications, because of the lack of support delineated above: (1) U.S. Application No. 10/723,654, (2) U.S. Application No. 11/716,122, (3) U.S. Application No. 12/383,906, (4) U.S. Application No. 13/327,252, (5) U.S. Application No. 13/779,071, (6) U.S. Application No. 14/339,143, (7) U.S. Application No. 15/344,631, and (8) U.S. Application No. 15/725,738. The effective filing date of claims 23-33 of the instant application is November 25, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (Kumar) (US 2012/0087982 A1; published Apr. 12, 2012) and Smith et al. (Smith) (US 6,310,072 B1; published Oct. 30, 2001).
	Applicant claims a therapeutic pharmaceutical composition comprising: an extended release mixture comprising (a) a water soluble drug; (b) a polymer in an amount of about 3 to about 40 wt.% of the composition; (c) a disintegrant; (d) a surfactant; (e) an emetic; and (f) an opioid analgesic agonistic to the kappa-receptor, wherein 80% to 95% of the water soluble drug is released after 10 hours.

	With regards to Claim 32, Kumar discloses an abuse deterrent dosage form of opioid analgesics (abstract; para.0002). The abuse deterrent formulation reduces the potential for one or more of a) parenteral abuse, b) inhalation (e.g., intranasal abuse), and/or c) oral abuse of a drug, typically an opioid analgesic type drug, for satisfaction of a physical or psychological dependence. In an embodiment, dosage form deters parenteral abuse by providing a pharmaceutical composition which includes an analgesic with one or more gel forming agents such that upon contact with a solvent (e.g., water), the agents swell by absorbing the solvent thereby 1) entrapping the drug in a gel matrix and/or 2) reducing or preventing a significant amount of the opioid analgesic form being drawn into a syringe (para.0030).
	In an embodiment, the dosage form deters inhalation abuse by providing a pharmaceutical composition which includes a therapeutically active pharmaceutical (e.g., an analgesic), with one or more mucous membrane, mucosa, or mucosal tissue irritants (collectively referred to as mucous membrane irritants (para.0030). Upon contact with a mucous membrane, the irritants induce temporary pain and/or tissues to thereby deter abuse (para.0031).
	In an embodiment, two or more of the abuse deterrents can be combined into one composition (para.0032).
	In an embodiment, the composition includes an opioid analgesic, one or more gel forming agents, one or more mucous membrane irritants and/or nasal passageway tissue irritants, and one or more emetics (para.0034, 0085).
	In an embodiment, the pharmaceutical composition includes one or more opioids such as morphine and oxycodone and/or salts thereof as the therapeutically active ingredient (para.0038). 
	The composition can include one or more gel forming agents. The total amount of gel forming agent is typically from about 3-40% on a dry weight basis of the composition (para.0040). Preferred polymers include polyethylene oxide, polyvinyl alcohol, hydroxypropyl methyl cellulose, and carbomers (para.0041-0057). 
	The composition can include one or more pharmaceutically acceptable disintegrants. The disintegrant selected should contribute to the compressibility, flowability, and homogeneity of the formulation (para.0080).
The suitable mucous membrane irritants and/or nasal passageway tissue irritants include compounds that are generally considered pharmaceutically inert, yet can induce irritation. Such compounds include surfactants (para.0062).
	The composition can include one or more emetics. Preferably, the emetic is a pharmaceutically acceptable inert excipient that only induces emesis after a certain threshold amount is ingested (para.0067). The amount of the emetic present can be tied directly to the amount of drug in the pharmaceutical composition. Thus, by controlling the quantity of the emetic compound in the pharmaceutical composition, emesis can be avoided if normal prescription directions are followed. However, if an overdosage occurs by ingesting more than a prescribed quantity of the drug in a pharmaceutical composition, the amount of ingested emetic can exceed the threshold amount necessary to induce emesis (para.0068).
	The composition can be used to manufacture controlled drug release (including extended release) oral solid dosage forms (para.0097). 
	Kumar also exemplifies extended release formulations comprising a drug (hydrocodone bitartrate) and a polymer that provides extended release of the drug (polyvinyl alcohol), and wherein about 80-95% of the drug is released after about 10 hours (para.0097, 0205-0206). 
	With regards to Claim 33, with respect to analgesics in unit dose form, typically the drug can be present in an amount from 5-200 mg. In other embodiments, a dosage form contains an appropriate amount of drug to provide a therapeutic effective (para.0039).

	Kumar does not appear to fairly suggest specifically selecting a combination of a first water soluble drug and an opioid analgesic agonistic to the kappa-receptor for the extended release mixture of the composition. Smith is relied upon for these disclosures. The teachings of Smith are set forth herein below.

	Smith discloses an analgesic composition comprising a sub-analgesic dosage of a µ-opioid agonist, optionally in the form of a pharmaceutically acceptable salt, and a sub-analgesic dosage of a ĸ2-opioid agonist, optionally in the form of a pharmaceutically acceptable salt (abstract). The analgesic composition has high analgesic potency and a reduced propensity for causing undesirable side effects by acute and chronic administration thereof (col.4, ln.62-65).
	Smith discloses that preferably, the µ-opioid agonist is morphine, and the ĸ2-opioid agonist is preferably oxycodone (col.5, ln.14-26).
	The composition may be in immediate release or controlled-release forms (col.6, ln.16-18). The composition may be for oral administration, and may be in the form of tablets (col.8, ln.42-44, 49).
In controlled-release oral dosage form, the initial sub-analgesic dosage of the morphine may be between about 6.0-75.0 mg (col.6, ln.47-60). In controlled-released oral dosage form, the initial sub-analgesic dosage of oxycodone may be between about 3.0-24.0 mg (col.7, ln.40-53).

With regards to the specific drug components of the composition of Claim 32, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Kumar and Smith and use Smith’s combination of a sub-analgesic dosage of µ-opioid agonist, morphine (water soluble drug) (6-75 mg) and a sub-analgesic dosage of ĸ2-opioid agonist, oxycodone (3-24 mg) as the drug component of Kumar’s extended release formulation. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of having a high analgesic potency while also reducing propensity for causing undesirable side effects by acute and chronic administration thereof. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Kumar discloses that a combination of opioids may be used as the drug component in their formulations. 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 23-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (Kumar) (US 2012/0087982 A1; published Apr. 12, 2012), Barnscheid et al. (Barnscheid) (US 2014/0356428 A1; published Dec. 4, 2014), and Smith et al. (Smith) (US 6,310,072 B1; published Oct. 30, 2001).
	Applicant claims a therapeutic pharmaceutical composition comprising: (1) an immediate release mixture including: (a) a first water soluble drug; (b) a gel forming polymer at about 3 to about 40 wt.% of the composition; (c) a disintegrant; (d) a surfactant, (e) an emetic, and (f) an opioid analgesic agonistic to the kappa-receptor; wherein the disintegrant is present in an amount sufficient to cause the immediate release mixture to exhibit an immediate release profile; and, (2) an extended release mixture including: (a) a second water soluble drug and (b) a polymer that provides extended release of the second water soluble drug, wherein 80% to 95% of the second water soluble drug contained in the extended release mixture is released after 10 hours.

	With regards to Claim 23, Kumar discloses an abuse deterrent dosage form of opioid analgesics (abstract; para.0002). The abuse deterrent formulation reduces the potential for one or more of a) parenteral abuse, b) inhalation (e.g., intranasal abuse), and/or c) oral abuse of a drug, typically an opioid analgesic type drug, for satisfaction of a physical or psychological dependence. In an embodiment, dosage form deters parenteral abuse by providing a pharmaceutical composition which includes an analgesic with one or more gel forming agents such that upon contact with a solvent (e.g., water), the agents swell by absorbing the solvent thereby 1) entrapping the drug in a gel matrix and/or 2) reducing or preventing a significant amount of the opioid analgesic form being drawn into a syringe (para.0030).
	In an embodiment, the dosage form deters inhalation abuse by providing a pharmaceutical composition which includes a therapeutically active pharmaceutical (e.g., an analgesic), with one or more mucous membrane, mucosa, or mucosal tissue irritants (collectively referred to as mucous membrane irritants (para.0030). Upon contact with a mucous membrane, the irritants induce temporary pain and/or tissues to thereby deter abuse (para.0031).
	In an embodiment, two or more of the abuse deterrents can be combined into one composition (para.0032).
	In an embodiment, the composition includes an opioid analgesic, one or more gel forming agents, one or more mucous membrane irritants and/or nasal passageway tissue irritants, and one or more emetics (para.0034, 0085).
	In an embodiment, the pharmaceutical composition includes one or more opioids such as morphine and oxycodone and/or salts thereof as the therapeutically active ingredient (para.0038).
	The composition can include one or more gel forming agents. The total amount of gel forming agent is typically from about 3-40% on a dry weight basis of the composition (para.0040). Suitable gel forming agents include compounds that, upon contact with a solvent (e.g., water) absorb the solvent and swell, thereby forming a viscous or semi-viscous substance that significantly reduces and/or minimizes the amount of free solvent which can contain an amount of solubilized drug, and which can be drawn into a syringe. The gel can also reduce the overall amount of drug extractable with the solvent by entrapping the drug in a gel matrix (para.0041). Preferred polymers include polyethylene oxide, polyvinyl alcohol, hydroxypropyl methyl cellulose, and carbomers (para.0041-0057). In an embodiment, the abuse deterrent, gel forming agent can prevent less than or equal to about 95% down to less than or equal to about 2% of the total drug in a dosage form from being recovered from a solvent in contact with a dosage form (para.0058).
	The composition can include one or more pharmaceutically acceptable disintegrants. The disintegrant selected should contribute to the compressibility, flowability, and homogeneity of the formulation. Further, the disintegrant can minimize segregation and provide an immediate release profile to the formulation (para.0080). In some embodiments, the disintegrant(s) are present in an amount from about 2 to about 25% by weight on a solid basis of the directly compressible formulation (para.0080).
The suitable mucous membrane irritants and/or nasal passageway tissue irritants include compounds that are generally considered pharmaceutically inert, yet can induce irritation. Such compounds include surfactants (para.0062).
	The composition can include one or more emetics. Preferably, the emetic is a pharmaceutically acceptable inert excipient that only induces emesis after a certain threshold amount is ingested (para.0067). The amount of the emetic present can be tied directly to the amount of drug in the pharmaceutical composition. Thus, by controlling the quantity of the emetic compound in the pharmaceutical composition, emesis can be avoided if normal prescription directions are followed. However, if an overdosage occurs by ingesting more than a prescribed quantity of the drug in a pharmaceutical composition, the amount of ingested emetic can exceed the threshold amount necessary to induce emesis (para.0068).
	The composition can be used to manufacture immediate release and controlled drug release (including extended release) oral solid dosage forms (para.0097). 
	Kumar exemplifies immediate release formulations comprising a drug (hydrocodone bitartrate), about 17% by weight of gel forming polymer (polyvinyl alcohol, polyox), disintegrant (crospovidone), surfactant (sodium lauryl sulfate), and emetic (zinc sulfate) (para.0119-0122).
	Kumar also exemplifies extended release formulations comprising a drug (hydrocodone bitartrate) and a polymer that provides extended release of the drug (polyvinyl alcohol), and wherein about 80-95% of the drug is released after about 10 hours (para.0097, 0205-0206). 
	With regards to Claims 24 and 25, the composition may be compressed into a suitable unit dosage form, such as tablets (para.0089). Among the suitable formulations and dosage forms include suppositories, caplets, pills, gels, soft gelatin capsules, capsules, and compressed tablets (para.0090).
	With regards to Claim 26, Kumar discloses that when the compositions are processed into a suitable dosage form, the drug can be present in such dosage forms in an amount normally prescribed, typically about 0.5-25% on a dry weight basis (para.0038).
	With regards to Claim 27, in some embodiments, the disintegrant(s) are present in an amount from about 2-25% by weight on a solid basis of the directly compressible formulation (para.0080).
	With regards to Claim 28, the irritants (e.g., surfactants) can be present preferably in an amount from 1-10% by weight on a solid basis (para.0063).
	With regards to Claim 30, among the suitable disintegrants include sodium starch glycolate, crospovidone, and croscarmellose sodium (para.0080).
	With regards to Claim 31, in an embodiment, the composition can include an opioid antagonist, such as naloxone, in addition to the other ingredients. Naloxone has no action when taken orally, and will not interfere with the pharmacologic action of an opioid agonist. However, when given by injection, naloxone can have profound antagonistic action to opioid agonists (para.0084).

	Kumar does not appear to explicitly disclose a composition comprising both an immediate release mixture and an extended release mixture. Kumar also does not appear to fairly suggest specifically selecting a combination of a first water soluble drug and an opioid analgesic agonistic to the kappa-receptor for the immediate release mixture component of the composition. Barnscheid and Smith are relied upon for these disclosures. Their teachings are set forth herein below.

	Barnscheid discloses a pharmaceutical dosage form comprising:
At least one segment (S1), which contains a first pharmacologically active ingredient (A1) and provides prolonged (extended) release thereof, and
At least one further segment (S2), which contains a second pharmacologically active (A2) and provides immediate release thereof (abstract).
Barscheid defines the term “segment” to refer to any physically distinct entity of the pharmaceutical dosage form that contains the first pharmacologically active ingredient (A1) or the second pharmacologically active ingredient (A2) and that can be distinguished from another physically distinct entity of the pharmaceutical dosage form. Preferably, every segment is solid or semisolid (para.0037).
An object of the invention is to provide pharmaceutical dosage forms that provide prolonged release of a first pharmacologically active ingredient and immediate release of a second pharmacologically active ingredient, wherein particularly the first pharmacologically active ingredient (e.g., opioid) is safeguarded from abuse (para.0006, 0022). 
	Barnscheid discloses that the release kinetics of the pharmacologically active ingredients is an important factor (para.0012). Formulations providing immediate release upon oral administration have the advantage that they lead to a fast release of the pharmacologically active ingredient in the gastrointestinal tract. As a result, a comparatively high dose of the pharmacologically active ingredient is quickly absorbed leading to high plasma levels within a short period of time and resulting in a rapid onset of medicinal action, i.e. medicinal action begins shortly after administration. At the same time, however, a rapid reduction in the medicinal action is observed, because metabolization and/or excretion of the pharmacologically active ingredient cause a decrease of plasma levels. For that reason, formulations providing immediate release of pharmacologically active ingredients typically need to be administered frequently. This may cause comparatively high peak plasma pharmacologically active ingredient concentrations and high fluctuations between peak and trough plasma pharmacologically active ingredient concentrations which in turn may deteriorate tolerability (para.0013). 
	In comparison to formulations providing immediate release, formulations providing prolonged release upon oral administration have the advantage that they need to be administered less frequently, typically once daily or twice daily. This can reduce peak plasma pharmacologically active ingredient concentrations and fluctuations between peak and trough plasma pharmacologically active ingredient concentrations which in turn may improve tolerability. However, especially patients starting their treatment with controlled release formulations often desire a rapid onset of medicinal action. Therefore, a need exists to develop tamper resistant formulations which provide a quick medicinal action while at the same time having the benefits of controlled or modified release formulations (para.0016). 
	Thus, Barnscheid discloses a tamper-resistant pharmaceutical dosage form that provide a first pharmacologically active ingredient in a prolonged release form and a second pharmacologically active ingredient in an immediate release form. Patient compliance can be improved by providing a rapid but also prolonged medicinal effect (para.0033). 
	The pharmaceutical dosage form is preferably intended for oral administration. Among the suitable examples of pharmaceutical dosage forms include tablets and capsules (para.0036). 
	Smith discloses an analgesic composition comprising a sub-analgesic dosage of a µ-opioid agonist, optionally in the form of a pharmaceutically acceptable salt, and a sub-analgesic dosage of a ĸ2-opioid agonist, optionally in the form of a pharmaceutically acceptable salt (abstract). The analgesic composition has high analgesic potency and a reduced propensity for causing undesirable side effects by acute and chronic administration thereof (col.4, ln.62-65).
	Smith discloses that preferably, the µ-opioid agonist is morphine, and the ĸ2-opioid agonist is preferably oxycodone (col.5, ln.14-26).
	The composition may be in immediate release or controlled-release forms (col.6, ln.16-18). The composition may be for oral administration, and may be in the form of tablets (col.8, ln.42-44, 49).

	With regards to the limitation in the instant Claim 23 wherein the composition comprises an immediate release mixture and an extended release mixture, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Kumar and Barnscheid and formulate a dosage form (e.g., tablet) comprising an immediate release segment and an extended release segment as discussed in Barnscheid using Kumar’s immediate release formulation (e.g., Kumar’s exemplified immediate release formulations comprising a drug (opioid), about 17% by weight of gel forming polymer, disintegrant, surfactant, and emetic) and Kumar’s extended release formulation (e.g., Kumar’s exemplified extended release formulations comprising a drug (opioid) and a polymer that provides extended release of the drug, and wherein about 80-95% of the drug is released after about 10 hours). One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of improving patient compliance by providing a rapid but also prolonged medicinal effect, reducing the administration frequency, improving tolerability, and safeguarding from abuse. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Kumar and Barnscheid are directed to abuse deterrent dosage form of opioid analgesics, Kumar discloses immediate release formulations and extended release formulations, and Barnscheid discloses a known solid, oral dosage form comprising both an immediate release formulation and extended release formulation.
	With regards to the specific drug components of the composition of Claim 23, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to further combine the teachings of Kumar and Barnscheid with the teachings of Smith and use Smith’s combination of a sub-analgesic dosage of µ-opioid agonist, morphine (water soluble drug) and a sub-analgesic dosage of ĸ2-opioid agonist, oxycodone (water soluble drug) as the drug component of Kumar’s immediate release formulation component and extended release formulation component in the dosage form of the combined teachings of Kumar and Barnscheid discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of having a high analgesic potency while also reducing propensity for causing undesirable side effects by acute and chronic administration thereof. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Kumar discloses that a combination of opioids may be used as the drug component in their formulations. 
	With regards to Claim 29, in the case of the above dosage form of the combined teachings of Kumar, Barnscheid, and Smith, in the immediate release component, the morphine reads on the first water soluble drug and the oxycodone reads on the opioid analgesic agonist to the kappa-receptor; and in the extended release component, the oxycodone reads on the second water soluble drug which is different from the first water soluble drug. Although the extended release component would also include morphine, the transitional phrase use with the extended release mixture is “including,” which is synonymous with “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Conclusion
	Claims 23-33 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616